Defendant appeals from a judgment in favor of the plaintiff, entered on the verdict of a jury, in an action for broker’s commissions on the sale of real property. Judgment unanimously affirmed, with costs. The ease involved only questions of fact. The verdict is amply supported by the evidence (Travis v. Bowron, 138 App. Div. 554; L’Ecluse v. Field, 154 id. 685), and is consistent with the law of the case as charged by the court with the acquiescence of the parties. (Commercial Casualty Ins. Co, v. Roman, 269 N. Y. 451, 457, 458.) Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.